--------------------------------------------------------------------------------

Exhibit 10.25
 
STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (this "Agreement") is executed and delivered as of
November 7, 2013 by and among XTREME OIL & GAS, INC., a Nevada corporation (the
"Company"), and SOUTHPORT LANE EQUITY II LLC, a Delaware limited liability
company (the "Purchaser").


WHEREAS, Purchaser desires to purchase 55,000,000 shares of common stock of the
Company, par value $.001 per share (the “Shares”);


WHEREAS, as consideration for the Shares, the Purchaser will:  (i) pay $55,000
in cash to the Company (the “Cash Consideration”) no later than October 31, 2013
by wire transfer as designated by seller; and


WHEREAS, the Company desires to accept the Cash Consideration from the Purchaser
and to issue the Shares to the Purchaser in exchange.


NOW, THEREFORE, in consideration of the mutual benefits, covenants and
agreements set forth in this Agreement (the mutuality, adequacy and sufficiency
of which are hereby acknowledged), the parties hereto hereby agree as follows:


1)
Purchase and Sale of the Shares.   In connection with the execution of this
Agreement, the Purchaser  has paid the Cash Consideration to the Company. In
exchange, the Company hereby issues the Shares to Purchaser.



2)
Closing.  The Closing of the transactions contemplated by Section 1 hereof shall
be deemed to occur on the date hereof.



3)
Representations and Warranties of the Purchaser.




 
a)
Organization.  The Purchaser is a limited liability company duly organized under
the laws of its state of formation and has the power and authority to own or
lease its properties, carry on its business, enter into this Agreement and
perform its obligations hereunder.




 
b)
Authorization; Enforceability.  This Agreement has been duly executed and
delivered by, and constitutes the legal, valid and binding obligation of, the
Purchaser, enforceable against it in accordance with its terms.  All actions
contemplated by this Agreement have been duly and validly authorized by all
necessary proceedings by the Purchaser.




 
c)
No Contravention.  Neither the execution, delivery or performance by the
Purchaser of this Agreement or of any agreement or instrument required to be
executed and delivered by the Purchaser in connection herewith, nor consummation
of the transactions contemplated hereby or thereby, will (i) violate any
provisions of the articles of organization, the Operating Agreement or the other
governing documents of the Purchaser, (ii) require the approval, consent or
authorization of any federal, state or local governmental authority, or (iii)
violate or result in the breach of any term or provision of any contract or
agreement to which the Purchaser  is a party or by which the Purchaser is bound.




 
d)
Investment.  The Purchaser is acquiring the Shares for investment for its own
account, and not with a view to, or for the offer or sale in connection with,
any distribution thereof.  The Purchaser acknowledges that neither the Shares
nor the issuance of the Shares to the Purchaser has been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws, and that the Shares may not be transferred or sold except
pursuant to the registration provisions of the Securities Act and any applicable
state securities laws or pursuant to an applicable exemption
therefrom.  Purchaser hereby acknowledges and agrees that the certificates
representing the Shares will bear a legend substantially in the form of the
following legend:



 
 
 
1

--------------------------------------------------------------------------------

 
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOTBEENREGISTERED UNDER THE
SECURITIES ACT OF 1933, ASAMENDED, OR ANY STATE SECURITIES LAW AND MAY NOT BE
SOLD OR TRANSFERRED UNLESS SO REGISTERED OR UNLESS AN EXEMPTION FROM APPLICABLE
REGISTRATION REQUIREMENTS IS AVAILABLE.


4)
­ Representations and Warranties of the Company.




 
a)
Organization.   The Company is a corporation duly organized under the laws of
its state of incorporation and has the corporate power and authority to own or
lease its properties, carry on its business, enter into this Agreement and
perform its obligations hereunder.




 
b)
Authorization; Enforceability.  This Agreement has been duly executed and
delivered by, and constitutes the legal, valid and binding obligation of, the
Company, enforceable against it in accordance with its terms.  All actions
contemplated by this Agreement have been duly and validly authorized by all
necessary proceedings by the Company.




 
c)
No Contravention.  Neither the execution, delivery or performance by the Company
of this Agreement or of any agreement or instrument required to be executed and
delivered by the Company in connection herewith, nor consummation of the
transactions contemplated hereby or thereby, will (i) violate any provisions of
the articles of incorporation, the bylaws or the other governing documents of
the Company, (ii) require the approval, consent or authorization of any federal,
state or local governmental authority, or (iii) violate or result in the breach
of any term or provision of any contract or agreement to which the Company  is a
party or by which the Company is bound.




 
d)
Capitalization.  The current issued and outstanding capital stock of the Company
consists solely of approximately 6,000,000 shares of common stock (200,000,000
shares authorized), par value $.001 per share, and no shares of preferred stock
(1,000,000 shares authorized), par value $.001 per share, as of the date
hereof.  Upon issuance, the Shares will be duly and validly issued, fully-paid
and non-assessable.




 
e)
Clear Title.  The Shares being sold are free of any claim, lien, encumbrance,
pledge, hypothecation, or third-party interests, and are not subject to any
prior contract, agreement, or understanding with regards to their sale,
transfer, or distribution or to any right of first refusal with respect to the
purchase thereof.  Seller has clear legal title and beneficial ownership of the
Shares and there is no restriction on the sale or transfer of such Shares other
than that imposed by securities law restrictions.




 
f)
Consents. The execution, delivery, and performance of this Agreement and the
sales transactions contemplated hereby do not require the consent, authority, or
approval of any other person or entity, except such as have been obtained.



5)
­Miscellaneous.



Indemnification.  Each party hereto hereby agrees to indemnify, defend and hold
harmless the other party, its successors and assigns from and against any and
all losses, costs, damages, expenses, penalties, fines, costs and other charges
(including reasonable attorneys’ fees) incurred by the non-breaching party as a
result of a breach of a representation, warranty, or covenant of this Agreement.
 

 
a)
Survival.  The representations, warranties, covenants and agreements contained
in this Agreement shall survive Closing for a period of twelve (12) months,
except for the representations and warranties set forth in Sections 3(a), 3(b),
4(a) and 4(b), which shall survive indefinitely.



 
 
 
2

--------------------------------------------------------------------------------

 


 

 
b)
­Further Assurances.  Upon the execution of this Agreement and thereafter, each
party to this Agreement agrees to do such things as may be reasonably requested
by the other party, at the expense of the requesting party, in order more
effectively to consummate or document the transactions contemplated by this
Agreement.




 
c)
Governing Law.  This Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of New York except the laws of that state
that would render such choice of laws ineffective.











[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]






 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 






 
 
 
3

--------------------------------------------------------------------------------

 





 
a)
Successors in Interest.  Subject to this provision, this Agreement shall be
binding upon the parties hereto and their successors and assigns.




 
b)
­Number; Gender.  Whenever the context so requires, the singular number includes
the plural and the plural includes the singular, and the gender of any pronoun
includes the other genders.




 
c)
­Severability.  In the event that any court of competent juris­dic­tion shall
determine that any provision of this Agreement is invalid, such determination
shall not affect the validity of any other provision of this Agreement, which
shall remain in full force and effect and which shall be construed as to be
valid under applicable law.




 
d)
­Integration; Amendment; Waiver.  This Agreement (i) constitutes the entire
agreement of the parties to this Agreement with respect to its subject matter,
(ii) supersedes all prior agreements, if any, of the parties to this Agreement
with respect to its subject matter, and (iii) may not be amended except in
writing signed by the party to this Agreement against whom the change is being
asserted.  The failure of any party to this Agreement at any time or times to
require the performance of any provision of this Agreement shall in no manner
affect the right to enforce the same; and no waiver by any party to this
Agreement of any provision (or of a breach of any provision) of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
or con­strued either as a further or continuing waiver of any such provision or
breach or as a waiver of any other provision (or of a breach of any other
provision) of this Agreement.




 
e)
­Counterparts.  This Agreement may be executed by each party upon a separate
copy, in such case one counterpart of this Agreement shall consist of enough of
such copies or adoption instruments to reflect the signatures of all of the
parties signing or adopting this Agreement; and this Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement or its terms to produce
or account for more than one of such counterparts.



DULY EXECUTED AND DELIVERED by the parties hereto as of the date first above
written.


SOUTHPORT LANE EQUITY II, LLC
By SOUTHPORT LANE MANAGEMENT LLC, as General Partner


By: /s/ Alexander Burns 

--------------------------------------------------------------------------------

Name: Alexander Burns
Title:   Managing Member


Address: 
350 Madison Ave, 21st Floor
New York, NY 10017



XTREME OIL & GAS, INC.


By: /s/ Nicholas P. DeVito 

--------------------------------------------------------------------------------

Name: Nicholas P. DeVito
Title:   CEO and Chairman


Address:
5700 West Plano Parkway, Suite 3600
Plano, TX 75093

 


 
 
4


--------------------------------------------------------------------------------